In a negligence action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), entered May 1, 1991, as, upon reargument of her motion for leave to increase the ad damnum clause and to remove the action from the Civil Court, Kings County, to the Supreme Court, Kings County, adhered to its prior determination made in an order dated January 25, 1991, denying the motion.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiff’s motion to increase the ad damnum clause and to remove the case to the Supreme Court, *713Kings County. The plaintiff has failed to establish that the requested increase in damages to $500,000 is warranted by facts which have only recently come to her attention (see, Coerbell v City of New York, 132 AD2d 514). Rather, the record indicates that the amendment sought is premised upon injuries of which she became aware immediately after the accident in 1986 and which were confirmed by a specialist some two years before she made the instant motion (see, Sirju v New York City Tr. Auth., 164 AD2d 883). Thus, the application was properly denied. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.